Citation Nr: 0832552	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-11 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2004, a 
statement of the case was issued in March 2005, and a 
substantive appeal was received in April 2005.   


FINDINGS OF FACT

1.  The veteran's hearing acuity is Level I in the left ear 
and (pursuant to 38 C.F.R. § 4.85(f)) Level I in his non 
service connected right ear.  

2. A January 1983 rating decision denied the veteran's claim 
for service connection for right ear hearing loss; a timely 
notice of disagreement was not received.   

3.  Certain evidence received since the January 1983 rating 
decision raises a reasonable possibility of substantiating 
the claim.  

4.  Right ear hearing loss was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7, 4.85, 4.86, and 
Code 6100 (2007).

2.  The January 1983 rating decision that denied the 
veteran's claim for service connection for right ear hearing 
loss is final.  38 U.S.C.A. § 7105(c) (West 2002).  

3.  New and material evidence has been received since the 
January 1983 rating decision, and the veteran's claim for 
service connection for right ear hearing loss has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

4.  Right ear hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated May 2004 and September 2004.                                                                      

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disabilities and the effect of that worsening on 
employment and daily life.  In fact, the veteran's numerous 
correspondences include assertions by him as to the effect of 
his disability on his daily life.

Moreover, the veteran in this case has been represented in 
the appeal by the American Legion, and the Board believes it 
reasonable to assume that this service organization's trained 
representatives conveyed the particulars of what is necessary 
for a higher rating to the veteran during the appeal process 
which has been ongoing since April 2004.  The Board finds 
that the veteran has had actual knowledge of the elements 
outlined in Vazquez and that no useful purpose would be 
served by remanding the issue to the RO to furnish notice as 
to elements of the claim to which the veteran has already 
effectively been made aware.  Such action would not benefit 
the veteran.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board notes that the laws regarding degrees of 
disability were sent to the veteran by way of a March 2005 
statement of the case.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
physical examination in August 2004, obtained a medical 
opinion as to the etiology and severity of disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the appellant has not 
contended otherwise.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants. Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in September 
2004.  It set forth the criteria for entitlement to the 
benefit sought by the appellant, and included discussion of 
new and material evidence so as to comply with the Kent 
requirements.  The Board believes that the September 2004 
notice constituted adequate notice to the appellant.   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected left hearing loss warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran's service-connected left ear hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).   

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.

The relevant evidence consists of an August 2004 VA 
examination.  Pure thresholds levels at 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz were measured at 40, 40, 
55, and 75 decibels respectively.  The average of these four 
measurements is 53.  The speech recognition score was 
measured at 96 percent.     

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the veteran's August 2004 audiological examination; the 
results yield a numerical designation of I for the left ear 
and a numerical designation of I for the right ear.  Entering 
the category designations for each ear into Table VII results 
in a noncompensable disability evaluation under Diagnostic 
Code 6100.  

Accordingly, the Board can only conclude that the veteran's 
left ear hearing loss was properly assigned a noncompensable 
evaluation under Diagnostic Code 6100.  

The Board acknowledges the statements made by the veteran 
(and his spouse) regarding the impact that his hearing loss 
has had on activities of daily living.  The Board recognizes 
that it is difficult for the veteran to hear in situations in 
which there is background noise; and that he has difficulty 
on the phone.  However, the rating criteria take these 
impairments into account.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.



New and Material Evidence

The Board notes here that the October 2004 RO rating decision 
that is the subject of this appeal, granted the veteran's 
application to reopen his previously denied claim.  However, 
even though the RO determined that new and material evidence 
was received to reopen the claim, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been received. Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  The appellant has had the 
opportunity to present evidence and argument in support of 
his appeal.  There is no indication that the Board's present 
review of the claim will result in any prejudice to him.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  



38 C.F.R. § 3.156(a) (2007) provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board notes that the veteran's claim for service 
connection for right ear hearing loss was originally denied 
by the RO by way of a January 1983 rating decision.  The 
veteran was notified of the decision and furnished notice of 
appellate rights and procedures.  However, he did not file a 
notice of disagreement, and the January 1983 decision became 
final.  38 U.S.C.A. § 7105(c).  The evidence before the RO at 
the time of the January 1983 decision consisted of the 
veteran's service medical records (that showed no evidence of 
right ear hearing loss); and a December 1982 audiological 
examination report that showed no hearing loss in the 
veteran's right ear.  The claim for service connection for 
right ear hearing loss was denied because there was no 
evidence that the veteran had right ear hearing loss as 
defined by 38 C.F.R. § 3.385. 

The evidence submitted since the January 1983 RO rating 
decision consists of the veteran's statements, a statement 
from the veteran's spouse, VA outpatient treatment records, 
and audiological examinations dated March 1995, February 
1998, and August 2004.  The August 2004 examination report 
reflects hearing loss in both ears (as opposed to only the 
left ear, as was the case in December 1982).  

In view of the basis for the January 1983 denial of service 
connection for hearing loss, the Board finds that the new 
evidence raises a reasonable possibility of substantiating 
the claim; and therefore constitutes new and material 
evidence.  The veteran's claim is therefore reopened.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of service connection, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The relevant medical records show the following:

        Right Ear				
				1k  	2k  	3k  	4k	  
In service exams:
July 1978 (entrance)		10  	10    	5  	10
August 1980	 	 	10  	15  	10  	10	
November 1980		  5    	  5    	  5  	 5
March 1981			  0    	  0    	  0   	 0
August 1982 (separation)	10  	10  	10  	 5

Post service exams:
December 1982		10	  5	 X	15
March 1995			15	20	20	30
Februry 1998			15	15	15	35
August 2004			35	40	35	40

The Board notes that the veteran's service medical records 
reflect that his hearing was well within normal limits all 
throughout service, including upon separation of service.  In 
fact, his hearing upon separation from service is nearly 
identical to what it was upon entering service.  Further, 
there is no evidence that the veteran's hearing loss 
disability manifested itself within one year of service.  As 
such, service connection on a presumptive basis is not 
warranted.  

Post service evidence reflects that the veteran did not have 
right ear hearing loss (as defined by 38 C.F.R. §3.385) at 
his December 1982 examination, his March 1995 examination, or 
his February 1998 examination.  A March 2001 outpatient 
treatment report states that test results "show mild 
sensorineural hearing loss bilaterally which slopes off a bit 
in the higher frequencies."  The audiometric findings are 
not included.  The first audiometric evidence of hearing loss 
in the right ear is dated August 2004 (22 years after 
service).  The Board notes that giving the benefit of the 
doubt to the veteran, the first evidence of hearing loss in 
the right ear is dated March 2001 (19 years after service).  
The lack of any post-service medical records until March 2001 
is probative to the issue of chronic disability.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

As noted above, the veteran underwent a VA audiologic 
examination in August 2004.  The examiner reviewed the claims 
file in conjunction with the examination.  The examiner noted 
that there was mild high frequency loss in the left ear upon 
entry into service; and a moderate high frequency loss in his 
left ear when he exited service.  By contrast, "the 
thresholds of the right ear remained stable throughout his 
service time."  The veteran reported that during service, he 
was exposed to excessive noise in the form of aircraft and 
operational RPMs.  He reported that while exposed to these 
things, he would note decreased hearing and tinnitus (for 
which he is already service connected).  He also reported 
that he crawled by grenade simulators that would shake the 
ground.  The examiner noted that the veteran's post-service 
occupational noise exposure included farming and snow plows 
with HPDs; and recreational noise exposure included target 
shooting (with HPDs) and hunting.  Otoscopy revealed patent 
ear canals bilaterally.  Tympanometry was within normal 
limits; and acoustic reflex thresholds were present and 
appropriate.  Reflex decay was negative.  The veteran was 
diagnosed with mild sensorineural hearing loss in the right 
ear.  The examiner once again noted that the veteran's 
hearing in his right ear was normal upon separation from 
service; and that he now experiences mild sensorineural 
hearing loss.  She opined that it is not likely that his 
right ear hearing loss is related to military service.  

The veteran maintains that he does not understand why his 
left ear has been service connected for hearing loss, but his 
right ear has not.  The veteran's hearing in his left ear 
became worse during service.  On the other hand, the 
veteran's hearing in his right ear remained within normal 
limits for a number of years, and he did not experience 
hearing loss in his right ear (as defined by 38 C.F.R. § 
3.385) during service or within one year of discharge from 
service.  This suggest that the veteran's hearing loss 
disability in his right ear did not begin until years after 
service.  Most importantly, the record includes a medical 
opinion by an examiner who, after examining the veteran and 
reviewing the claims file, found that it is not at least as 
likely as not that the right ear hearing loss is related to 
service.  Questions of medical causation must be addressed by 
medical personnel.  The medical opinion of record therefore 
must be afforded considerable probative value.  

The Board finds that with no evidence of right ear hearing 
loss in service; no evidence of right ear hearing loss for 
years after service; and no competent medical nexus between 
the veteran's current right ear hearing loss disability and 
service; the preponderance of the evidence weighs against the 
veteran's claim.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for service connection for right ear hearing loss must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


